Citation Nr: 1625036	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  14-00 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, claimed as residual to right knee injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel
INTRODUCTION

The Veteran had active duty service from November 1973 to November 1976, from May 30, 2005 to June 15, 2005, and from June 16, 2005 to March 31, 2006.  He also had additional service in the Air Force Reserves from 1990 to 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO denied service connection for right knee injury. In August 2010, the Veteran filed a notice of disagreement (NOD) with the June 2010 rating decision.  The RO issued a statement of the case in October 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.  

In February 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the matter on appeal.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on this part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his current right knee disability was aggravated by service.  Specifically, during his February 2016 hearing, he claimed that his current right knee disability was aggravated by his second period of service, to include a 2005 right knee injury during basic training.  

Initially, the Board notes that the record documents  multiple right knee complaints and surgical treatment during and after service.  During his first period of service (for November 1973 to November 1976), treatment records show complaints of right knee pain in November 1975 attributed to an unknown injury.  April 1991 reserve service treatment records note that the Veteran fully recovered from right knee orthoscopic surgery caused by a June 1990 motor vehicle accident.  The June 1990 orthoscopic surgery treatment records are not associated with the claims file. 

During his second period of service (from May 2005 to March 2006), June 2005 service treatment notes show complaints of right knee pain attributed to a mild right knee strain.  The Veteran continued to complain of right knee pain in July 2005, and October 2005 service treatment records note that he was taking prescription medication for knee pain.  March 2006 service treatment records show another minor right knee strain.  October 2005 pre-deployment and January 2006 post-deployment assessments are negative for right knee pain.  The report of a March 2006 separation examination references no complaints of right knee pain.  Post-service private treatment records reference right total knee arthroplasty in July 2010.   

Post service, on April 2010 VA examination, X-rays of the right knee  were noted to reveal d advanced degenerative osteoarthritis.  Based on the Veteran's history of injury with recurrent pain and stiffness and objective evidence, the examiner diagnosed degenerative arthritis of right knee joint status-post arthroscopy with scar.   The examiner noted that objective factors, including X-rays, showed degenerative arthritics changes and decreased range of motion associated with pain and scars indicative of an arthroscopic procedure.

In September 2014, the  AOJ arranged for the Veteran to undergo a VA examination to obtain medical information addressing the nature and etiology of  current right knee disability.  The examiner noted a diagnosis of degenerative arthritis of the right knee status-post arthroscopy with scar.  Based on a review of service treatment records, the examiner opined that, for the first period of service, it is less likely than not that the current right knee disability (degenerative arthritis of the right knee, status-post arthroscopy with scar, now status-post right total knee arthroplasty) is related to or aggravated by service.  As rationale, the examiner noted that during the first period of service treatment records contain only one complaint of right knee pain in November 1975, but a subsequent November 1976 physical examination of the right knee was normal.  The examiner noted that the development of osteoarthritis in the right knee is a common and expected outcome after the June 1990 right medial meniscectomy.  As for the second period of service, the examiner stated that it is less likely than not that the Veteran's current right knee disability was aggravated beyond its normal progression because there is no evidence in the claims file showing aggravation.  The examiner noted that the June 2005 right knee injury was treated and resolved, and acknowledged the Veteran's complaint of right knee pain from tripping over a cable in July 2009.  

Although the September 2014 VA examiner provided opinions addressing the relationship, if any between the Veteran's current right knee disability and periods of active duty service, the examiner's opinion that the Veteran's right knee disability was less likely than not aggravated by the second period of service is inadequate to resolve the claim.  In this regard, the Board acknowledges that for the second period of service, a prior right knee condition was not noted at service entrance.  However, there is evidence suggesting that the Veteran may have had prior right knee condition, when entering his second period of service, from a June 1990 orthoscopic surgery.  

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of soundness, VA must show, by clear and unmistakable evidence that (1) the disability at issue existed prior to service and (2) that such pre-existing disability was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board also notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . is essential for a proper appellate decision"). 

In light of the above, the e Board finds that a remand is warranted to obtain the appropriate medical findings and opinions, responsive to the applicable legal standards, needed to resolve the claim on appeal.  If the September 2014 VA examiner is not available, the AOJ should obtain an opinion, based on review of the claims file (to the extent possible), from an appropriate physician.  .  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim on  appeal.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

As for VA records, the claims file includes VA treatment records from the South Texas VA Healthcare System dated through October 2013 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Texas VA Healthcare System (since October 2013) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties t imposed by the Veterans Claims Assistance Act of 2000. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the matter on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the South Texas VA Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since October 2013.  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal,  to include the location of treatment records from the June 1990 motor vehicle accident.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all available records and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the VA clinician who conducted the September 2014 VA examination.  

If that individual is no longer employed by VA, or is otherwise unavailable, document that fact in the claims file, and obtain an opinion, based on review of the claims file (to the extent possible), from an appropriate physician 
Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the clinician, and the addendum opinion/examination report must include discussion of  the Veteran's documented medical history and assertions. 

In addressing whether there exists a medical nexus between current right knee disability and service, the examiner should provide opinions, based on sound medical principles, addressing the following: 

(a)(1)  Whether a right knee disability clearly and unmistakably existed prior to the Veteran's  second period of active service from May 30, 2005 to June 15, 2005; and, if so (2) whether such disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service. 

(b) If an increase in the severity of any pre-existing right knee disability is shown during service , whether such increase in severity was clearly and unmistakably due to the natural progression of the disorder.

(c) For right knee disability determined not to have clearly and unmistakably existed prior to the Veteran's second period of active service, whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that the disability was incurred during a period of active service of active duty for training..

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical evidence (to include November 1975 service treatment records showing right knee pain, and June 2005 and March 2006 service treatment records showing mild right knee strains during service), as well as all lay assertions, to include the Veteran's competent assertions as to the nature, onset and continuity of symptoms. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5. To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication, and legal authority (to include the provisions of .38 U.S.C.A. § 1111).

7.  If the claim remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to additional legal authority considered (to include the provisions of .38 U.S.C.A. § 1111), along with clear reasons and bases for all  determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


